Title: Council of War, 29 October 1777
From: Council of War
To: 

 

[Whitpain Township, Pa., 29 October 1777]

At a Council of War held at Head Quarters at Whitpain 29th October 1777.
Present His Excellency The Commander in Chief[.] Major Generals—Sullivan[,] Greene[,] Stephen[,] Marquis Fayette[,] McDougall[.] Brigadier Generals—Maxwell[,] Smallwood[,] Knox[,] Varnum[,] Wayne[,] Mughlenberg[,] Weedon[,] Huntington[,] Conway[,] Pulsaki.
His Excellency informed the Board—That the ⟨Enemy’s⟩ whole force, according to the best estimate he could form, found⟨ed on⟩ general returns of their army, which had accidently fallen into his hands, bearing every mark of authenticity, and from probable calculations of such changes as may have happened since the date of them, amounted to abt 10,000 rank and file, present fit for duty. That their main body by the last accounts were in and near Philadelphia. That they had established several batteries on Province Island, opposite to Fort Mifflin, from which, they continually annoyed the garrison there; but hitherto without any material effect. That they had on the 22nd instant attempted to carry red bank by storm; but were repulsed with considerable loss—That the day following several of their ships of war drew up against Fort Mifflin; which, in conjunction with their batteries beforementioned began a severe attack upon the fort; but were compelled to quit the entreprise and retire with loss. That however, notwithstanding the obstacles they encounter in the River obstructions, they have found means to open a communication with their ships by way of Tinicum Island.
He further informed them, That our whole force at this time amounted by the last returns to 8313. Continental troops and 2717. Militia, rank and file present fit for duty. That besides these, were the garrisons at Fort Island and Redbank, the former consisting of about 300. Continental troops, the latter 350; in addition to which a detachment of three hundred militia marched the 26th to reinforce the two posts—also the troops on the other side the schulkill in number about 500. Militia, under Brigadier General Potter.
That this force was likely soon to suffer a diminution of 1986 Militia, by the expiration of the term of service for which those from Virginia and Maryland engaged.
That on the other hand, He had called upon the State of Pensylvania in the strongest terms, to afford all the assistance and reinforcement in its power to this army; and that he had also written to Generals Dickinson, Foreman & Newcomb, pressing them in the most earnest manner,

to endeavour to collect all the militia of the State of New Jersey, that can possibly be spared from other objects in the neighbourhood of Red bank, as an additional aid and security to that post; but was uncertain what degree of success these different applications might have.
He finally informed them that by advices from the Northward, it appeared that General Burgoygne and his whole army had capitulated to General Gates, on condition of being permitted to return to Great Britain, and not bearing arms again in North America during the present contest. That by a letter of the 25th instant from General Dickinson, there was reason to believe Sir Harry Clinton and the forces with him had returned down the North River; and that the troops heretofore stationed at Rhode Island were arrived at New York. That he was not able to afford any precise information of the dispositions made by Generals Gates and Putnam, in consequence of the forementioned events; but had heard that General Gates had detached two brigades to join Governor Clinton at Esopus.
Observing, that under these circumstances, he had called a Council to consult and resolve upon the measures, best to be persued; He accordingly requested the sentiments of the Gentlemen present on the following subjects—
1st—Whether it will be prudent in our present circumstances and with our present strength to attempt by a general attack to dislodge the enemy from Philadelphia?
[Answer] It will not.
2d—If prudent—and in case we are unsuccessful—Where shall we retreat to?
[Answer] Precluded by the above answer.
3—If not thought eligible—What general disposition of the army had best take place, till the season forces us from the field?
[Answer] The army should take post on the ground a little to our left, which has been reconnoitred and reported by the Engineers; and sufficient reinforcements should be sent to the garrisons of Red-bank and Fort Mifflin, to complete the number of men requisite for their defence.
4—Supposing the enemy to keep possession of the City—Where, and in what manner, shall the Continental troops be cantonned, when they can no longer keep the field?
[Answer] Deferred.
5—What measures can be adopted, to cover the Country near the enemy, and prevent their drawing supplies from it during the Winter?
[Answer] Deferred.
6—Can any—and what succours may with propriety be drawn from the Northern armies at this time?

[Answer] Succours should be drawn from the N⟨orthern⟩ armies to consist of twenty Regimen⟨ts,⟩ fifteen of Massachusettes—three of New ⟨Hamp⟩shire and Lee’s and Jackson’s regime⟨nts.⟩
The deliberations on the foregoing subjects finished, The Commander in Chief proceeded to the following questions.
As the whole time of the Adjutant General seems to be engrossed with other duties—Will the office of Inspector General to our army for the purpose principally of establishing and seeing practiced one uniform system of manual and manœuvres; be adviseable?
[Answer] Such an office is adviseable. The manual manœuvres, or any regulations to be established, previously to be settled or agreed to by the Commander in chief, or a board of officers, appointed by him for that purpose.
Should Regimental promotions extend only to the rank of a Captaincy or to that of a Majority?
[Answer] Promotions should be regimental as high as Captains inclusively. All from that rank in the line of the state.
Will it be consistent with propriety or policy to allow soldiers the reward offered to others for apprehending deserters?
[Answer] The reward should be allowed to soldiers.
The Commissaries complain of the number and disproportion of the rations issued to the troops, and at the same time of the exorbitant price of all kinds of spirits, owing to the impositions of the Suttlers on the soldiery—What Regulations or remedies can be applied to rectify these abuses?
[Answer] Deferred.
Colo. Frazer, in a letter of the 9th instant ⟨havi⟩ng represented that he had “liberty to ⟨m⟩ention it as General Howes earnest ⟨desir⟩e, that a general exchange of pri⟨s⟩oners should take place on equitable ⟨t⟩erms, or that the officers prisoners of war on both sides should be released ⟨a⟩nd have liberty to go to any place ⟨i⟩n possession of their friends on their paroles”—What measures might it be ⟨pro⟩per for us to take in consequence of ⟨that⟩ information?
[Answer] Deferred.

               
                  Jno. Sullivan
                  Anty Wayne
               
               
                  Nath. Greene
                  P. Muhlenberg
               
               
                  Adam Stephen
                  G. Weedon B.G.
               
               
                  le Marquis de lafayette
                  Jed. Huntington B. Genl
               
               
                  Alexr McDougall
                  T. Conway B.G.
               
               
                  W: Smallwood
                  
               
               
                  H. Knox
                  
               
               
                  J. M. Varnum
                  
               
            
